Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mcgee et al. (US 20190318433) in view of Currie et al. (US 20180374131), and Bui et al. (US 20190080425).

Referring to claims 1, 16, and 20,

 Mcgee which is directed to a real estate computerized system discloses,

(Claim 1) A server device for searching and monitoring assets available for acquisition, the device comprising: (Mcgee paragraph 76 disclosing that the marketplace is useable by a user through a website or an app that may be utilized by a user on any mobile device. Mcgee paragraph 71 disclosing the operation of the system and modules and tools incorporated are in accordance with software code incorporated in the system. The software is operable to create responses in and to otherwise control micro-processors and servers incorporated in the system to perform the functions of the invention. )

a processor; (Mcgee paragraph 76 disclosing the mobile device can be any device such as smart devices, such as a phone or tablet. It is interpreted that the mobile device comprises a processor to perform its functions.)

a communications module coupled to the processor; (Mcgee paragraph 246 disclosing that the system may be integrated with a user’s mobile device. The system is operable to push the response to the user’s query that is generated by the query response module, to said device,  whereby the responsive is provided to the user via device that is either connected to the system or by a communication method identified by the system (such as an email address).)

 and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to: (Mcgee paragraph 186 disclosing that embodiments may incorporate a website providing functions of the marketplace to users. The website is connected to the platform that is further connected to elements, tools, and modules of the system. The platform functions to provide the software code that causes the functions of the platform and all of its elements and modules. The platform is connected to hardware including servers wherein software and information are stored and accessible, and microprocessors operable to access and process information to generate agreement and other outputs of the system. The connections of the app and the website to the platform facilitate the access thereof to information stored in the servers attached to the platform, and functions of the platform and system.)

(Claim 16) A method of searching and monitoring assets available for acquisition, the method executed by a device having a processor and comprising: (Mcgee paragraph 10 disclosing that in one aspect the present disclosure relates to a real estate process marketplace method in conjunction with Mcgee paragraph 65 disclosing real estate process means the process of purchasing, leasing, and/or selling real property, and any step, and collectively all steps of such processes. Mcgee paragraph 76 disclosing the mobile device can be any device such as smart devices, such as a phone or tablet. It is interpreted that the mobile device comprises a processor to perform its functions.)

(Claim 20) A non-transitory computer readable medium for searching and monitoring assets available for acquisition, the computer readable medium comprising computer executable instructions for: (Mcgee paragraph 186 disclosing that embodiments may incorporate a website providing functions of the marketplace to users. The website is connected to the platform that is further connected to elements, tools, and modules of the system. The platform functions to provide the software code that causes the functions of the platform and all of its elements and modules. The platform is connected to hardware including servers wherein software and information are stored and accessible, and microprocessors operable to access and process information to generate agreement and other outputs of the system. The connections of the app and the website to the platform facilitate the access thereof to information stored in the servers attached to the platform, and functions of the platform and system.)

receive via the communications module a first signal including data associated with an acquiring entity; (Mcgee paragraph 103 disclosing that a portion of the multiple services, and functionalities, relating to each of the services individually and collectively, may be supported by a portion of the user’s profile that is generated by the marketplace to reflect the collection of services the user is pursuing. Mcgee paragraph 115 disclosing that the system will utilize any of the following to generate alerts sent to a buyer user when a property is sold in a neighborhood said user has indicated to be a preferred neighborhood, or when a property that meets criteria set by a buyer user is sold in a location geographically near to a neighborhood said user has indicated to be a preferred neighborhood. The system will utilize any of the following to generate such alerts, the buyer user proposal information, said user’s profile information, and information it accesses, generates, receives or collects, relating to property sales.)

establish connectivity via the communications module with a plurality of electronic listing service using respective application programming interfaces (Mcgee paragraph 354 disclosing an example of an embodiment of the present invention having a predictive analytic tool is shown in FIG. 14, wherein the real estate predictive analytics tool 210 of the present invention is integrated with the system. The marketplace incorporates a platform 234 (or an app) that is connected to one or more data sources. For example, the one or more data sources may be a real estate license validation resource 226 that connects to the platform via an application programming interface (API) 232. The platform may further be connected to a real estate listing service such as MLS 228 (or any such listing service for the geographic location of the report), and a new builds database 230. The platform may be operable to use information collected from the data sources to assist buyer users and seller users to review real estate listing. McGee paragraph 355 disclosing the platform may be connected to one or more servers 236 that are operable to store data provided to or generated by the platform. The platform may further be integrated with a blockchain technology 242 via a blockchain API 240. A land registry 238 may be connected to the blockchain API. The connection to the land registry facilitates land registry information being transmitted from the land registry to the blockchain technology and/or the platform.)

receive via the communications module using corresponding ones of the application programming interface a second signal including search data generated by the acquiring entity by the at least one of the plurality of listing service based on search queries made by the acquiring entity using the at least one of the plurality of electronic listing service , the search data comprising searchable data associated with a plurality of assets available for acquisition; (Mcgee paragraph 322 disclosing that the real estate predictive analytics toll may be incorporated in the marketplace or as a standalone module. The module may be linked to or embedded in an external electronic environment such as a website app or other electronic platform which may be operated by the marketplace operator or by a third party such as a real estate listing website. Mcgee paragraph 323 disclosing that the activities of the user in such an environment may be tracked, including the properties searched by such user or over time as the user utilizes the environment at different dates and times. Information relating to the user may further be collected from resources that are internal or external to the real estate predictive analytics tool, including third party resources and/or marketplace resources. Mcgee paragraph 354 disclosing an example of an embodiment of the present invention having a predictive analytic tool is shown in FIG. 14, wherein the real estate predictive analytics tool 210 of the present invention is integrated with the system. The marketplace incorporates a platform 234 (or an app) that is connected to one or more data sources. For example, the one or more data sources may be a real estate license validation resource 226 that connects to the platform via an application programming interface (API) 232. The platform may further be connected to a real estate listing service such as MLS 228 (or any such listing service for the geographic location of the report), and a new builds database 230. The platform may be operable to use information collected from the data sources to assist buyer users and seller users to review real estate listing. The examiner is interpreting that the user activities include information related to searching properties and that is information is communicated to the platform via the API such that the information may be subsequently used in analysis. McGee paragraph 355 disclosing the platform may be connected to one or more servers 236 that are operable to store data provided to or generated by the platform. The platform may further be integrated with a blockchain technology 242 via a blockchain API 240. A land registry 238 may be connected to the blockchain API. The connection to the land registry facilitates land registry information being transmitted from the land registry to the blockchain technology and/or the platform.)

store the search data and the client profile data associated with the acquiring entity;  (Mcgee paragraph 131 disclosing the buyer user’s or seller user’s profile information may be stored by the marketplace platform as the user’s profile. Mcgee paragraph 322 disclosing that the real estate predictive analytics toll may be incorporated in the marketplace or as a standalone module. The module may be linked to or embedded in an external electronic environment such as a website app or other electronic platform which may be operated by the marketplace operator or by a third party such as a real estate listing website. Mcgee paragraph 323 disclosing that the activities of the user in such an environment may be tracked, including the properties searched by such user or over time as the user utilizes the environment at different dates and times. Information relating to the user may further be collected from resources that are internal or external to the real estate predictive analytics tool, including third party resources and/or marketplace resources. Mcgee paragraph 336 disclosing the report of the predictive analytics tool provided to each user may be tailored to said user’s profile details. The report may only report on a specific type of real estate in a geographic area. A user may provide details for particular reports to be generated, such as a report targeting specific real estate, such as home, or real estate of a specific size within a geographic location.)

listed in the plurality of electronic listing services by connecting to at least one of the plurality of electronic listing services (Mcgee paragraph 354 disclosing an example of an embodiment of the present invention having a predictive analytic tool is shown in FIG. 14, wherein the real estate predictive analytics tool 210 of the present invention is integrated with the system. The marketplace incorporates a platform 234 (or an app) that is connected to one or more data sources. For example, the one or more data sources may be a real estate license validation resource 226 that connects to the platform via an application programming interface (API) 232. The platform may further be connected to a real estate listing service such as MLS 228 (or any such listing service for the geographic location of the report), and a new builds database 230. The platform may be operable to use information collected from the data sources to assist buyer users and seller users to review real estate listing. McGee paragraph 355 disclosing the platform may be connected to one or more servers 236 that are operable to store data provided to or generated by the platform. The platform may further be integrated with a blockchain technology 242 via a blockchain API 240. A land registry 238 may be connected to the blockchain API. The connection to the land registry facilitates land registry information being transmitted from the land registry to the blockchain technology and/or the platform.)

and send via the communications module a third signal including an electronic notification related to the result list, to a client  device associated with the acquiring entity. (Mcgee paragraph 305 disclosing that the predictive analytics tool may be operable to indicate trends for real estate transactions in neighborhoods, provide a confidence level with response to a state price for a property and/or indicate trends for real estate listing that do not result in a transaction. The trending information may be aggregated information may be processed by said tool to produce reports that reflect information relating to a buyer user’s or seller user’s interests, needs or requirements in relation to particular services offered via the marketplace, or the process of selling or buying property generally. Mcgee paragraph 322 disclosing the real estate predictive analytics tool may be can be incorporated in the marketplace, or as a standalone module which can be linked or embedded in an external electronic environment, which may facilitate a search of real estate properties by a user. Information relating to a person who views properties in the environment can be gathered from the real estate information sources and collected by the real estate predictive analytics tool. Mcgee paragraph 335-336 disclosing that the report generated may indicate a range of predictions for the timing of the real estate listing identified in the report and may be tailored to the user’s profile details. For example the report may only report on a specific type of real estate in a geographic area.) 

Mcgee does not explicitly disclose  request access to, and receive from a financial institution system, via the communications module, a first signal including client profile data associated with an acquiring entity, the client profile data comprising financial data associated with the acquiring entity; determine at a later time that the client profile data associated with the acquiring entity has changed since the search data was automatically generated; use the stored search data and updated client profile data to generate modified search data to account for the updated client profile data; automatically access and use the modified search data2CPST Doc: 377122.1Application No: 16/275,227Docket No: 22822/00724Amendment Dated: October 4, 2021Reply to Office Action of: August 2, 2021, to perform new or additional searching of assets

However Currie, which is directed to a platform for managing products, teaches

 request access to, and receive from a financial institution system, via the communications module, a first signal including client profile data associated with an acquiring entity, the client profile data comprising financial data associated with the acquiring entity; (Currie paragraph 44 teaching for instance, a client entity interacting through the client interface 212 (such as a graphical user interface) can provide detailed profile information that provides information about the client entity. Based upon the profile information, the advisory portal 214 can use data mining and exploratory evaluations to obtain other details about the client entity, extract patterns, trends, needs, requirements, etc. Such data can be derived by querying (e.g., using OAuth) third-party resources 220 (e.g., social media sites, credit reports, banking accounts, financial accounts, etc.; see third party third party devices 102T-1 . . . 102T-n of FIG. 1) to learn about the client entity. Here, discovered information can be matched to profile criteria. The collected data can optionally be presented to the client entity for verification, authorization, authentication, etc. In the example implementation, the client entity profile is stored in a client vault 222 so that the advisory portal 214 can periodically extract client information, e.g., to analyze or re-analyze existing products accessible by the product curation system 216.)

determine at a later time that the client profile data associated with the acquiring entity has changed since the search data was automatically generated;  (Currie paragraphs 52-53 teaching in an example implementation, the advisory portal 214 can interact with the client vault 222 and the data resource 228 e.g., using a search engine 230 to search the verified electronic products in the data resource 228 using client data collected from the client vault 222 to identify products that may be of use to the client entity. Then, a recommender system 232 recommends which of the identified products to show to the client entity through the client interface 212. In some embodiments, the recommender system 232 recommends instruments, which are built from the selected product (or products) to the client entity instead of the products themselves, as described herein. In certain embodiments, the advisory portal 214 also comprises a profiler 234. The profiler 234 continuously scans third party resources 220 to update a profile based upon a client profile stored in the client vault 222. Here, the client profile stored in the client vault 222 can be continuously updated regardless of whether the recommender 232 makes a recommendation.)
use the stored search data and updated client profile data to generate modified search data to account for the updated client profile data; (Currie paragraph 58 teaching in certain example embodiments, the advisory portal 214 utilizes the profiler 234 to execute an update process that continually runs such that the advisory portal 214 cyclically evaluates: local client information, client information from third-party resources, a client profile stored in the client vault 222, products associated with the product curation system 216, combinations thereof, etc. Currie paragraph 59 teaching this data collection and profiling enables the recommender 232 to make optimization decisions. If a better product becomes available (e.g., based upon matching criteria, rules, statistical analysis, client profile information, etc.), then the changes can be presented to the client entity. Currie paragraphs 110-115 teaching at 502, the platform 210 receives, via the client interface 212, information from the client entity necessary to create a client account. Here, the client entity (e.g., a customer) can enter personal information via a graphical client interface. The platform 210 creates at 504, an account for a new client entity or updates an account for an existing client entity. The platform 210 searches at 506, third-party resources to extract additional information about the client entity. The search can be carried out restricted to resources approved by the client entity, e.g., limited social media sites, or the client entity may permit unrestricted data mining. The platform 210 then generates at 508, a client profile based upon client-provided information at 502 and from information extracted from third-party resources at 506. The customer profile is made available at 510, to the client entity via the client interface 212 so that the client entity can review the collected information, edit, modify, correct, augment, etc., the collected information. At 512, the platform makes a recommendation of one or more electronic products to the client entity. For instance, the advisory portal 214 can evaluate the client entity profile, view the client entity's current products, and examine the products available within the portal marketplace. Based upon predetermined matching criteria, the advisory portal can issue a recommendation. The recommendation can be for a new product, a modification to an existing product, etc. In example implementations, the searching at 506 is ongoing so that the client profile is constantly being updated with new information about the client entity. Thus, each time the recommender 232 executes, a new recommendation can result due to changing information about the client entity in the client profile stored in the client vault 222.) 
 automatically access and use the modified search data2CPST Doc: 377122.1Application No: 16/275,227Docket No: 22822/00724Amendment Dated: October 4, 2021Reply to Office Action of: August 2, 2021, to perform new or additional searching of assets  (Currie paragraph 58 teaching in certain example embodiments, the advisory portal 214 utilizes the profiler 234 to execute an update process that continually runs such that the advisory portal 214 cyclically evaluates: local client information, client information from third-party resources, a client profile stored in the client vault 222, products associated with the product curation system 216, combinations thereof, etc. Currie paragraph 59 this data collection and profiling enables the recommender 232 to make optimization decisions. If a better product becomes available (e.g., based upon matching criteria, rules, statistical analysis, client profile information, etc.), then the changes can be presented to the client entity. Currie paragraphs 110-115 teaching at 502, the platform 210 receives, via the client interface 212, information from the client entity necessary to create a client account. Here, the client entity (e.g., a customer) can enter personal information via a graphical client interface. The platform 210 creates at 504, an account for a new client entity or updates an account for an existing client entity. The platform 210 searches at 506, third-party resources to extract additional information about the client entity. The search can be carried out restricted to resources approved by the client entity, e.g., limited social media sites, or the client entity may permit unrestricted data mining. The platform 210 then generates at 508, a client profile based upon client-provided information at 502 and from information extracted from third-party resources at 506. The customer profile is made available at 510, to the client entity via the client interface 212 so that the client entity can review the collected information, edit, modify, correct, augment, etc., the collected information. At 512, the platform makes a recommendation of one or more electronic products to the client entity. For instance, the advisory portal 214 can evaluate the client entity profile, view the client entity's current products, and examine the products available within the portal marketplace. Based upon predetermined matching criteria, the advisory portal can issue a recommendation. The recommendation can be for a new product, a modification to an existing product, etc. In example implementations, the searching at 506 is ongoing so that the client profile is constantly being updated with new information about the client entity. Thus, each time the recommender 232 executes, a new recommendation can result due to changing information about the client entity in the client profile stored in the client vault 222.) 
and automatically executing search queries using the modified search data on behalf of the acquiring entity; (Currie paragraph 58 teaching in certain example embodiments, the advisory portal 214 utilizes the profiler 234 to execute an update process that continually runs such that the advisory portal 214 cyclically evaluates: local client information, client information from third-party resources, a client profile stored in the client vault 222, products associated with the product curation system 216, combinations thereof, etc. Currie paragraph 59 teaching this data collection and profiling enables the recommender 232 to make optimization decisions. If a better product becomes available (e.g., based upon matching criteria, rules, statistical analysis, client profile information, etc.), then the changes can be presented to the client entity. Currie paragraphs 110-115 teaching at 502, the platform 210 receives, via the client interface 212, information from the client entity necessary to create a client account. Here, the client entity (e.g., a customer) can enter personal information via a graphical client interface. The platform 210 creates at 504, an account for a new client entity or updates an account for an existing client entity. The platform 210 searches at 506, third-party resources to extract additional information about the client entity. The search can be carried out restricted to resources approved by the client entity, e.g., limited social media sites, or the client entity may permit unrestricted data mining. The platform 210 then generates at 508, a client profile based upon client-provided information at 502 and from information extracted from third-party resources at 506. The customer profile is made available at 510, to the client entity via the client interface 212 so that the client entity can review the collected information, edit, modify, correct, augment, etc., the collected information. At 512, the platform makes a recommendation of one or more electronic products to the client entity. For instance, the advisory portal 214 can evaluate the client entity profile, view the client entity's current products, and examine the products available within the portal marketplace. Based upon predetermined matching criteria, the advisory portal can issue a recommendation. The recommendation can be for a new product, a modification to an existing product, etc. In example implementations, the searching at 506 is ongoing so that the client profile is constantly being updated with new information about the client entity. Thus, each time the recommender 232 executes, a new recommendation can result due to changing information about the client entity in the client profile stored in the client vault 222.) 

One of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed in Mcgee and Currie as Currie further develops on the searching aspect for a product via a platform. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in McGee in view of Currie to incorporate request access to, and receive from a financial institution system, via the communications module, a first signal including client profile data associated with an acquiring entity, the client profile data comprising financial data associated with the acquiring entity; determine at a later time that the client profile data associated with the acquiring entity has changed since the search data was automatically generated; use the stored search data and updated client profile data to generate modified search data to account for the updated client profile data; automatically access and use the modified search data2CPST Doc: 377122.1Application No: 16/275,227Docket No: 22822/00724Amendment Dated: October 4, 2021Reply to Office Action of: August 2, 2021, to perform new or additional searching of assets with the motivation of acquiring relevant information, such as financial information, regarding a client (Currie paragraph) and to conduct new searches in response to receipt of new information associated with a client. (Currie paragraphs 58-59 and 115)

McGee in view of Currie does not explicitly disclose and automatically generate a result list of matched assets for the acquiring entity using the connectivity with the plurality of electronic listing service.

However Bui, which is directed to providing on-demand real estate related products and services, teaches:

and automatically generate a result list of matched assets for the acquiring entity using the connectivity with the plurality of electronic listing service. (Bui paragraph 35 teaching in embodiments, within the ODRESP software application and/or system, property listings created by real estate users may be proprietary and may reside or be stored within ODRESP database servers, which may or may not be publicly accessible. In embodiments, with the ODRESP software application, an application programming interface (API) may be created to allow other software applications (e.g., real estate software applications) access to all or part of the information, parameters and/or data related to the created real estate listing. Bui paragraph 71 teaching in embodiments, external data sources may include, but are not limited to … search engine computing devices or servers; and/or social network computing devices or servers; chat servers or computing devices; and/or online forum servers or computing devices; service providers servers and/or computing devices; and/or other real estate-based servers or computing devices. Bui paragraph 94 teaching in embodiments, the ODRESP software application and system can then select and display real estate properties the software application thinks the real estate user may be most interested in without the user having to enter any search criteria. In embodiments, the ODRESP software application and system may automatically perform these actions and provide the real estate property selections to a real estate user at login.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in McGee and Bui as the inventions are directed to the same field of endeavor of facilitating the acquisition of real estate.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Mcgee in view of Currie and Bui to incorporate generate a result list of matched assets for the acquiring entity using the connectivity with the plurality of electronic listing service with the motivation of promoting potential properties of interest by incorporating search parameters based on a user’s prior search and browsing history of properties. (Bui paragraphs 94-95)

Referring to claims 2 and 17,

Mcgee further discloses, wherein the computer executable instructions further cause the processor to: provide an electronic platform comprising a first interface for the acquiring entity;  (Mcgee abstract disclosing the marketplace may incorporate a platform and/or application operable to provide a user with one or more function for a real estate process.) 

provide access to the plurality of electronic listing services via the first interface, the first interface providing the respective application program interfaces; (Mcgee paragraph 322 disclosing that the real estate predictive analytics toll may be incorporated in the marketplace or as a standalone module. The module may be linked to or embedded in an external electronic environment such as a website app or other electronic platform which may be operated by the marketplace operator or by a third party such as a real estate listing website. Mcgee paragraph 354 disclosing an example of an embodiment of the present invention having a predictive analytic tool is shown in FIG. 14, wherein the real estate predictive analytics tool 210 of the present invention is integrated with the system. The marketplace incorporates a platform 234 (or an app) that is connected to one or more data sources. For example, the one or more data sources may be a real estate license validation resource 226 that connects to the platform via an application programming interface (API) 232. The platform may further be connected to a real estate listing service such as MLS 228 (or any such listing service for the geographic location of the report), and a new builds database 230. The platform may be operable to use information collected from the data sources to assist buyer users and seller users to review real estate listing. McGee paragraph 355 disclosing the platform may be connected to one or more servers 236 that are operable to store data provided to or generated by the platform. The platform may further be integrated with a blockchain technology 242 via a blockchain API 240. A land registry 238 may be connected to the blockchain API. The connection to the land registry facilitates land registry information being transmitted from the land registry to the blockchain technology and/or the platform.))

 and obtain via the communications module the search data from interactions associated with the access to the at least one electronic listing service.  (Mcgee paragraph 323 disclosing that the activities of the user in such an environment may be tracked, including the properties searched by such user or over time as the user utilizes the environment at different dates and times. Information relating to the user may further be collected from resources that are internal or external to the real estate predictive analytics tool, including third party resources and/or marketplace resources. The collected information may be transferred to the ingest data module and then to the develop model module.)

Referring to claim 3,

Mcgee further discloses, wherein the electronic notification comprises at least one of statistics regarding acquisition values for assets matching particular criteria, a listing for a particular asset, and an indication that a previously searched asset has been acquired.  (Mcgee paragraph 99 disclosing that the system may be integrate or other connected to information sources, such as, land title registries, real estate board websites, documents and statistics, databases of information provided by third parties, and other information sources relating to real estate processes. The system may access this information and may store or incorporate such information in the processing of the system. Thus, tips, recommendations, insights, matching, comparison, trend reporting, and other functions and features of the present invention may incorporate such accessed and/or collected information. The system may store information over time relating to prior real estate transactions, and may process such information to determine historical information)
	
Referring to claim 4,

Mcgee further discloses, wherein the computer executable instructions further cause the processor to: periodically update the client profile data to account for changes in the financial data associated with the acquiring entity.  (Mcgee paragraph 91 disclosing users can generate proposals that indicate information relating to the type of activities they are seeking to engage in via the system. For example, a buyer can indicate in a proposal the type of property, range of cost, geographic location, amenities in and near the property and other information relating to the property said user is seeking to purchase. Mcgee paragraph 103 disclosing that a portion of the multiple services, and functionalities, relating to each of the services individually and collectively, may be supported by a portion of the user’s profile that is generated by the marketplace to reflect the collection of services the user is pursuing. Mcgee paragraph 115 disclosing that the system will utilize any of the following to generate alerts sent to a buyer user when a property is sold in a neighborhood said user has indicated to be a preferred neighborhood, or when a property that meets criteria set by a buyer user is sold in a location geographically near to a neighborhood said user has indicated to be a preferred neighborhood. The system will utilize any of the following to generate such alerts, the buyer user proposal information, said user’s profile information, and information it accesses, generates, receives or collects, relating to property sales.) 

Referring to claim 5,

Mcgee further discloses, wherein the financial data associated with the acquiring entity comprises a financial viability metric associated with a value or value range for the assets being searched.  (Mcgee paragraph 91 disclosing users can generate proposals that indicate information relating to the type of activities they are seeking to engage in via the system. For example, a buyer can indicate in a proposal the type of property, range of cost, geographic location, amenities in and near the property and other information relating to the property said user is seeking to purchase. )

Referring to claims 6 and 18,
  
Mcgee further discloses, wherein the computer executable instructions further cause the processor to: provide an electronic platform comprising a first interface for the acquiring entity; (Mcgee abstract disclosing the marketplace may incorporate a platform and/or application operable to provide a user with one or more function for a real estate process. Mcgee paragraph 90 disclosing the marketplace may incorporate a user dashboard.)

and provide a graphical user interface comprising at least one element associated with an acquisition process for a selected asset. (Mcgee paragraph 90 disclosing the marketplace may incorporate a user dashboard, whereby information regarding the user’s activities on the marketplace including interactions between users with service providers may be shown in a visual format and/or text format.  Information relating to proposal for the sale of a property may be elected to activate a display of a description of the property, including sale details.)

Referring to claim 7,

Mcgee further discloses, wherein the graphical user interface provides at least one reminder associated with a step in the acquisition process. (Mcgee paragraph 98 disclosing that the system may provide reminders to users regarding agreements and documents that must be obtained for purposes of a real estate process, to assist the users with ensuring that legal professional requirements are me. Reminders may be generated to indicate agreements waiting for execution, proposals received by users from other users that not be viewed or reviewed, etc. Mcgee has a display and mobile device.)

Referring to claim 8,

Mcgee further discloses, wherein the graphical user interface provides an appointment tool for scheduling at least one event associated with the acquisition process. (Mcgee paragraph 118 disclosing that the present invention may assist users choose properties for which to arrange viewing appointments based upon commute times for said user to travel to such property. This function can further assist with the step of a buyer user or seller user setting up any type of meeting with a service provider via the system. Mcgee paragraph 137 disclosing that the seller users may receive service provider proposal and may provide a response to such service provider proposal , such as, for example a request for additional details, a request to set-up a meeting etc. This response may be generated by the seller user through use of the system and directed to the service provider by the system.)

Referring to claim 9,

Mcgee further discloses, wherein the electronic platform provides at least one interface to connect the acquiring entity with at least one advisor entity, the at least one advisor entity being scheduled for the at least one event using the appointment tool.  (Mcgee paragraph 118 disclosing that the present invention may assist users house properties for which to arrange viewing appointments based upon commute times for said user to travel to such property. This function can further assist with the step of a buyer user or seller user setting up any type of meeting with a service provider via the system. Mcgee paragraph 119 disclosing the present invention may be operable to facilitate chat services, video calls, zoom meetings or other means of communication between users.)

Referring to claims 10 and 19,

Mcgee further discloses, wherein the computer executable instructions further cause the processor to: provide a chatroom interface to enable at least one secondary participant to correspond with the acquiring entity.  (Mcgee paragraph 118 disclosing that the present invention may assist user choosing house properties for which to arrange viewing appointments based upon commute times for said user to travel to such property. This function can further assist with the step of a buyer user or seller user setting up any type of meeting with a service provider via the system. Mcgee paragraph 119 disclosing the present invention may be operable to facilitate chat services, video calls, zoom meetings or other means of communication between users. Mcgee paragraph 183 disclosing the service provide users may include real estate brokers, insurance brokers, mortgage brokers, and other types of service provides.)

Referring to claim 13,

Mcgee further discloses, wherein the computer executable instructions further cause the processor to: provide an electronic platform comprising a first interface for the acquiring entity; enable the acquiring entity to connect to at least one advisor entity using the first interface. (Mcgee paragraph 120 disclosing the present invention may be operable to facilitate chat services, video calls, zoom meetings or other means of communication between users. Mcgee paragraph 273 disclosing a user receiving one or more service provider proposals can connect with one or more of said service providers via the system. The system is operable to generate messages and other communication between users within the system, via messages or real time electronic chats.) 

Referring to claim 14,

Mcgee further discloses wherein the computer executable instructions further cause the processor to: generate at least one recommendation for the at least one advisor.  (Mcgee paragraph 116 disclosing the present invention may be operable such that a user may mark a property record as tagged, a favorite, or to be save. Upon such an activity by buyer user or seller user, the system may present to said user the profiles and rankings of the top service providers that are service providers of the marketplace who are providing services in the geographic location of said property.)

Referring to claim 15,

Mcgee further discloses, wherein the plurality of assets are dwellings to be purchased or leased.  (Mcgee paragraph 65 the term real estate process means the process of purchasing, leasing and/or selling real property, and any step, and collectively all steps, of such processes. Mcgee paragraph 104 disclosing the marketplace enables users to engage in leasing real estate including lessee users and lessor users. The functions available for leasing of real estate are similar to the functions described herein relating to selling and purchasing real estate.) 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mcgee et al. (US 20190318433) in view of Currie et al. (US 20180374131),  Bui et al. (US 20190080425) and Thomee et al. (US 20170372046).

	Referring to claim 11,

Mcgee does disclose that the system is operable to facilitate chat services or other means of communication between users (Mcgee paragraph 120) and to generate messages and other communications between one or more of said service providers via messages or real time electronic chats. (Mcgee paragraph 273) 

Mcgee in view of Currie and Bui does not explicitly disclose wherein the computer executable instructions further cause the processor to: control visibility of at least one message in a chat based on a secondary participant type.

However Thomee, which is directed to added security features and functionality to media files through computerized, automated encoding and decoding of portions of media file content such that identified portions of the content are obfuscated upon display and communication to other users, teaches:

wherein the computer executable instructions further cause the processor to: control visibility of at least one message in a chat based on a secondary participant type. (Thomee paragraph 36 teaching that the client device may communicate one or more electronic messages such as via email, SMS, MMS (such as Yahoo Messenger) via a network, such as a social network among others.  Thomee paragraph 42 teaching the media file content is extracted and/or removed entirely from the media file, and the encoding key replaces the content within the format, position or structure of the media file. The encoding key may overlay or hide the content so that the media file is unable to be viewed, read or accessed by a user, device, or media platform, without having the authentication key or password for unlocking the encoding key. The encoding can result in the selection portion of the media file content being rendered invisible or visibly obfuscated when the encoding key is applied to the selected media file content. Thomee paragraph 43 teaching that the type of encryption architecture, technique, algorithm, or scheme applied to the media file may be selected and/or defined by the applying user, an application, a service provider and/or the like. Thomee paragraph 102 type of content that can be obfuscated from a media file without departing from the scope of invention includes audio, video, text, or any other type of multi-media. Thomee paragraph 147 teaching that the invention can be facilitation through the processing unit executing or more sequences of one or more processor instructions contained in memory.) 

One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine Mcgee, which provides that the invention facilitates chat services or other means of communication between users (Mcgee paragraph 120) and can generate messages and other communication between users within the system, via messages or real time electronic chats (Mcgee paragraph 273), and Thomee, which is directed to the security of user content (Thomee paragraph 3) to improve the security of content in messages or real-time chats.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Mcgee in view of Currie, Bui, and Thomee to incorporate wherein the computer executable instructions further cause the processor to: control visibility of at least one message in a chat based on a secondary participant type with the motivation of automatically preventing personal and/or private information from unwanted viewing and access from unauthenticated users. (Thomee paragraph 3)

Referring to claim 12,

Regarding claim 12, the Examiner finds, because the type of data the message comprises is non- functional descriptive material that does not alter the step of controlling the visibility of the message, the specific type of data in the message does not patentably distinguish the claim over the prior art. The visibility of the message is based on the type of the secondary participant and is not affected by the type of information in the message.

The type of information in the message is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the type of information in the message and how the visibility of the message is controlled. Applicant does not recite or show how the type of information in the message affects the visibility of the message. The function of controlling visibility of a messages would be performed in the same manner regardless of the specific type of information in the message, as it is based on the type of secondary participant type not the content of the message. As such, the specific type of information in the message constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]").

Mcgee further discloses, wherein the at least one message comprises financial data.  (Mcgee paragraph 273 disclosing the system is operable to generate messages and other communications between users within the system, via messages or real time electronic chats.)
Response to Arguments
Applicant's arguments filed October 4, 2021 have been fully considered.
With regards to Applicant amendments and arguments, on pages 9-11 of the Remarks dated April 27, 2021, regarding the art rejections the examiner finds unpersuasive. Applicant’s arguments are directed to 1) the cited art of record fails to disclose the features added the submitted amendments including: determining at a later time that the client profile data associated with the acquiring entity has changed since the search data was automatically generated, and using the stored search data updated client profile data to generate modified search data to account for the updated client profile data. 2) the cited art Thomee fails to teach claims 11 and 12 and that the content of the message is functional in claim 12. 

With regards to 1) the examiner respectfully disagrees in view of the newly cited art of record of Currie cited to teach the argued submitted amendments. Therefore applicant’s arguments are rendered moot regarding the amended subject matter. 

With regard to 2) regarding the Examiner’s interpretation of claim 12 that the particular type of data the message comprises (financial data) is non-functional descriptive material, the Examiner respectfully disagrees. In particular applicant argues that the particular content is functional as the content is tied to the secondary participant type. As the Examiner stated in the rejection of claim 12 the particular type of content the message comprises is non-functional descriptive material as controlling the visibility of the message is based on the secondary participant type, not the particular content as the claims are presently drafted. The claims as drafted do not make the visibility of the at least one message contingent on the particular type of information, but only on the secondary participant type and therefore the examiner has maintained that the type of data the message comprises is still non-functional descriptive material as the visibility of the message is not affected by the type of content in the message. 

Additionally applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the contents of the message are tied to the secondary message type) are not recited in the rejected claims. As claimed, what is controlled is the visibility of at least one message, not the contents of the message, based on a secondary participant type. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regards to the application of Thomee the examiner respectfully disagrees. 

Referring to claim 11, the secondary participant type is recited at a high-level of generality and under the claim’s broadest reasonable interpretation the secondary user type is not defined such that “other users” would be encompassed and therefore Thomee which teaches obsfucating content in messages and other forms of media sent to other users reads on the claim as written. 

Referring to claim 12, the type of data the message comprises still is non-functional descriptive material as stated in the rejection of claim 12 and therefore the rejection still applies. 

Therefore for the foregoing reasons the examiner has maintained the art rejections.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sher (US 20180322597) – directed to a decentralized cryptographic real estate transaction assistance system. 

Mullins et al. (US 20170220813) – directed to performing conditional redaction of portions of electronic documents. 

Kuznetsov et al. (US 20130132360) – directed to iterative and dynamic searching of publicly available data based on augmentation of search terms and validation of data relevance.

Shishkov (US 20130138555) - directed to obtaining publicly available data from data sources and interpreting search results based on the data obtained. 

Del Rey et al. (US 20040162773) – directed to facilitating client and advisor communications which may include a port to an aggregate database of a client's holdings and profile.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689